DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-9, 12-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (US2004/0037565) in view of Schwartz et al. (US6801767) and Cole et al. (US2002/0075906).
To claim 1, Young teach a distributed antenna system (paragraphs 0006-0013, downlink and uplink signal distribution), comprising: 
a master host unit (400 of Fig. 4, BTS hotel) communicatively coupled to a plurality of base stations (BTS1-3) with which the master host unit communicates downstream analog signals and upstream analog signals (paragraph 0027, communicate RF signals); 
a plurality of remote server units remotely located from the master host unit (402-406 of Fig. 4, Cell Site 1-3, WDM/MUX; or Remote Hub 516-520 of Fig. 5), wherein each remote server unit of the plurality of remote server units is communicatively coupled to the master host unit over a first wired communication medium (paragraph 0027, communications via optical fiber between BTS Hotel and Cell Site); and 
a plurality of remote antenna units remotely located from the master host unit and the plurality of remote server units (402-406 of Fig. 4, Cell Site 1-3, TX/RX; or Remote Node 522-526 of Fig. 5), wherein each remote server unit is communicatively coupled to a respective plurality of remote antenna units over second wired communication media (paragraph 0028); 
wherein the master host unit comprises: 
a plurality of digital host units and a plurality of multiplexers (paragraph 0027, plurality of multiplexers and optical interface equipment); 

generate digitized downstream spectrum from one or more of the downstream analog signals provided from one or more of the base stations (paragraphs 0007-0008); and generate uplink analog signals for one or more of the plurality of base stations from digitized upstream spectrum from one or more of the multiplexers (paragraphs 0011-0012); 
wherein each of the plurality of multiplexers (MUX/WDM) is configured to: 
aggregate digitized downstream spectrum generated by one or more of the plurality of digital host units (paragraphs 0007-0008); communicate the respective aggregated digitized downstream spectrum to one or more remote server units of the plurality of remote server units; and provide the digitized upstream spectrum from the one or more remote server units to one or more of the plurality of digital host units (paragraphs 0011-0012); 
wherein each remote server unit of the plurality of the remote server units (402-406 of Fig. 4, Cell Site 1-3, WDM/MUX; or Remote Hub 516-520 of Fig. 5) comprises: 
a multiplexer (806 of Fig. 8) and a splitter/combiner (808 of Fig. 8);
wherein the multiplexer of each respective remote server unit of the plurality of remote server units is configured to: provide the aggregated digitized downstream spectrum from the master host unit to one or more of the digital 
wherein each respective remote antenna unit of the plurality of remote antenna units (402-406 of Fig. 4, Cell Site 1-3, TX/RX; or Remote Node 522-526 of Fig. 5) is configured to: 
transmit downstream wireless signals based on the combined analog downstream spectrum provided to the respective remote antenna unit; and receive upstream wireless signals and communicate analog upstream spectrum based on the upstream wireless signals to a remote server unit of the plurality of remote server units to which the respective remote antenna unit is coupled (paragraphs 0028, 0036). 
But, Young do not expressly disclose wherein each remote server unit of the plurality of remote server units comprises: a plurality of digital remote units; 	wherein each of the digital remote units of each respective remote server unit of the plurality of remote server units is configured to: generate analog downstream spectrum from the aggregated digitized downstream spectrum provided from the multiplexer of the respective remote server unit; and generate the digitized upstream spectrum from uplink analog spectrum provided from the splitter/combiner of the respective remote server unit; 	wherein the splitter/combiner of each respective remote server unit of the plurality of remote server units is configured to: combine the analog downstream spectrum produced by a plurality of the digital remote units of the respective remote server unit; communicate the respective combined analog downstream spectrum to one or more remote antenna units; and provide the analog upstream spectrum from one or more remote antenna units to a plurality of the digital remote units of the respective remote server unit.

	Moreover, Schwartz further teach those skilled in the art will recognize that the exemplary embodiments described above provide only several of many embodiments of the main unit, remote units and expansion units in a multiband distributed wireless communications system according to the present invention, wherein various RF-splitting means, RF-combining means, RF-filtering means, RF-switching means, and frequency-translation means depicted in the above embodiments can be provided by RF-splitters, RF-combiners, RF-filters, RF-switches, RF-circulators, power combiners, duplexers, triplexers (and other suitable multiplexers), frequency mixers and multipliers known in the art (column 19 lines 48-54), and wherein various 
	Cole teach a signal distribution system (paragraph 0086, although cells 512 to 518 are illustrated as providing outdoor coverage, one or more of the cells may provide in-building coverage and/or picocell coverage) comprising a master host unit (510 of Figs. 5-6, or BSC/RNC, 520 of Fig. 5, paragraph 0088, a "super BTS/Node B Hotel" may be created at which both BTSs/Node Bs and BSCs/RNCs are co-located), a plurality of remote server units (Cell BS Equipment, 502-508 of Fig. 5, 502 of Fig. 6), and a plurality of remote antenna units (614s of Fig. 6), wherein each remote server unit comprises a plurality of Node Bs (602-608 of Fig. 6, coupled to a common backhaul interface 510 via digital E1 interface, which makes said Node Bs capable of processing digital signals) and a combiner/splitter (608 of Fig. 6), wherein said combiner/splitter of each remote server unit is configured to: combine the analog downstream spectrum produced by a plurality of Node Bs of that remote server unit; communicate the respective combined analog downstream spectrum to one or more said remote antenna units; and provide the analog upstream spectrum from one or more said remote antenna units to a plurality of said Node Bs of that remote server unit (as shown in Fig. 6, paragraphs 0097-0108), which would have been obvious to one of ordinary skill in the art to recognize as alternative implementation of remote server units in light of Schwartz’s teaching in various changes, substitutions, and alternations in signal distribution system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Cole the system of Young and Schwartz with modification of remote server unit, in order to provide alternative implementation by design preference.

To claim 9, Young, Schwartz and Cole teach a method of providing coverage for wireless signals using a distributed antenna system having a master host unit, a plurality of remote server units, and a plurality of remote antenna units (as explained in response to claim 1 above).

To claim 17, Young, Schwartz and Cole teach a distributed system (as explained in response to claim 1 above).


To claims 4 and 12, Young, Schwartz and Cole teach claims 1 and 9.
Young, Schwartz and Cole teach wherein at least one of the first wired communication medium and the second wired communication media includes at least one of an optical cable and high speed copper (107-108-109 of Fig. 1 of Schwartz; paragraphs 0016-0017 of Cole, optical cable). 

To claims 5 and 13, Young, Schwartz and Cole teach claims 1 and 9.
Young, Schwartz and Cole teach wherein the second wired communication medium and the plurality of remote antenna units are positioned within a structure (claim 6 of Schwartz; paragraph 0086 of Cole). 

To claims 6, 14 and 19, Young, Schwartz and Cole teach claims 1, 9 and 17.
Young, Schwartz and Cole teach wherein the master host unit, the first wired communication media, the plurality of remote server units, the second wired communication medium, and the 

To claims 7, 15 and 20, Young, Schwartz and Cole teach claims 1, 9 and 17.
Young, Schwartz and Cole teach wherein the master host unit, the first wired communication media, the plurality of remote server units, the second wired communication medium, and the plurality of remote antenna units are positioned within a single structure (claim 6 of Schwartz; paragraph 0086 of Cole). 

To claims 8 and 16, Young, Schwartz and Cole teach claims 1 and 9.
Young, Schwartz and Cole teach further including a master expansion unit interposed between the master host unit and at least two remote server units of the plurality of remote server units of the plurality of remote server units (as shown in Young).



Claims 2-3, 10-11, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (US2004/0037565) in view of Schwartz et al. (US6801767), Cole et al. (US2002/0075906) and Wala (US6704545).
To claims 2 and 10, Young, Schwartz and Cole teach claims 1 and 9.
But, Young, Schwartz and Cole do not expressly disclose wherein each remote server unit of the plurality of the remote server units is configured to provide power to the respective plurality of remote antenna units over the second wired communication media.


To claims 3, 11 and 18, Young, Schwartz and Cole teach claims 1, 9 and 17.
But, Young, Schwartz and Cole do not expressly disclose wherein at least one of the first wired communication medium and the second wired communication media includes at least one electrically conductive cable.
Wala teach a signal distribution system, wherein at least one the first wired communication media and the second wired communication media includes at least one electrically conductive cable (paragraphs 0024, 0026 of Wala, coaxial cables), which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the system and method of Young, Schwartz and Cole, in order to provide power source. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 13, 2021